Citation Nr: 1341171	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-32 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability and if so, whether service connection may be granted for a left ankle or left lower extremity disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans' Commission 


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a October 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The decision below addresses the application to reopen a claim of service connection for a left ankle disability. Because it is clear that the Veteran is seeking service connection for a left lower extremity disorder, the Board has recharacterized the issue. See Clemons v. Shinseki, 23 Vet.App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

The merits of the claims for service connection for a left ankle and left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2005 rating decision denied entitlement to service connection for a left ankle disability; the Veteran did not appeal.

2.  Evidence received since March 2005 relates to an un-established fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  A March 2005 RO decision that denied entitlement to service connection for a left ankle disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The evidence added to the record since March 2005 is new and material; the claim for service connection for a left ankle disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. The Board is granting the claim to reopen. Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for a left ankle disability was initially denied by a rating decision dated March 2005, because there was no evidence of a chronic disability involving the left ankle. There was no appeal filed, and that decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the court noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran has submitted new and material evidence. Since the last final denial, VA received statements from the Veteran's previous employer who stated the Veteran informed the employer of an ankle injury incurred during service which limited the Veteran's ability to do certain job related functions, and in which the employer related these observations of a chronic left lower extremity dysfunction. Also submitted were VA treatment records from 2004 through 2011 showing the Veteran received treatment and medications for chronic left ankle pain. The VA treatment records are relevant as to whether the Veteran's current chronic ankle disability resulted from his in-service 1967 ankle injury. The record also contains the Veteran's statements that he has experienced ankle pain since service. The Veteran is competent to report continuing ankle pain since service. See Shade, supra; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

This new evidence relates to an un-established fact necessary to substantiate the claim. See 38 C.F.R. § 3.156, 4.125(a). It raises a reasonable possibility of establishing the claim. Id. Therefore, presuming its credibility, the evidence is new and material. Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran underwent a VA examination in  October 2011 and the examiner concluded that the Veteran's left lower extremity pain is also due to a pes planus abnormality that was pre-existing to military service. Given that the examiner's observation raises the issue of aggravation of a pre-existing disorder, the case is REMANDED for the following action:

1. Gather any outstanding records of VA medical treatment from the Mt. Vernon VA Outpatient Clinic since February 2011. If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession.  

2. Schedule the Veteran for a VA examination with an orthopedist, podiatrist or similarly qualified physician to determine whether the Veteran has a current left ankle, knee, or leg disability as a result of his service. The following considerations will govern the examination: 

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

b. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following: 

i. VA examination conducted in October 2011 noting arthralgia; 

ii. VA treatment notes from the Mt. Vernon VA Outpatient Clinic from 2004 through 2011 showing the Veteran received treatment and medications for chronic left ankle and back pain.;

iii. Private treatment record from Dr. R.S. dated October 25, 1966 diagnosing bilateral flat foot; 

iv. Service treatment record dated October 27, 1966 noting, leg cramps, trick or lock knee, and foot trouble; 

v. Service treatment record dated November 23, 1967 diagnosing a severe inversion sprain of the left ankle. 




vi. Service treatment record dated January 23, 1968 indicating occasional swelling and aches. 

c. ALL CLINICALTESTING AND APPROPRIATE INTERVIEWS MUST BE CONDUCTED. 

d. THE EXAMINER MUST SPECIFICALLY EXPRESS AN OPINION AS TO WHETHER:

i. AT THE TIME OF THE VETERAN'S IN-SERVICE INJURY, IS THERE ANY EVIDENCE THAT THE VETERAN WAS FAVORING ONE SIDE OF HIS BODY OVER THE OTHER DUE TO HIS PRE-EXISTING PES PLANUS; OR OTHERWISE WOULD HAVE LIKELY HAD ANY GAIT ABNORMALITY?.  

ii. THE VETERAN'S CURRENT LEFT ANKLE, LEG, AND/OR KNEE DISABILITIES ARE RELATED TO HIS IN-SERVICE INJURY. 

iii. THE VETERAN'S IN-SERVICE INJURY AGGRAVATED (I.E., PERMANENTLY WORSENED) HIS PRE-EXISTING PES PLANUS. 

"Aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

3. Readjudicate the issue of entitlement to service connection for a left ankle and left knee disability. If the claim remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





Department of Veterans Affairs


